Exhibit 99.1 Company Contacts: Impax Laboratories, Inc. Mark Donohue Investor Relations and Corporate Communications (215) 558-4526 www.impaxlabs.com Impax Laboratories Announces Reduction in Workforce HAYWARD, Calif., June 5, 2013 – Impax Laboratories, Inc. (NASDAQ: IPXL) today announced a reduction in its workforce as a part of the Company’s efforts to streamline its operations in response to the need to reduce expenses and adapt to changing market conditions. The reduction primarily affected manufacturing operations and is intended to reduce Impax’s cost structure and scale the organization appropriately for its current needs. The action resulted in a reduction of approximately 110 positions, with the majority at the Hayward, California manufacturing facility. "This reduction in our workforce was a difficult decision, but necessary to position Impax for a brighter future. We recognize that our plans will have a significant impact on many of our dedicated colleagues. We remain grateful for their significant contributions and commitment over the years and have established severance and outplacement assistance for those employees affected by this action," said Dr. Larry Hsu, Impax Laboratories president and chief executive officer. Dr. Hsu continued, "We remain committed to advancing our generic and brand business pipelines and growth strategy. To succeed, we must decrease our costs while efficiently advancing our strategic growth priorities in both our generic and brand businesses. These steps ensure the availability of sufficient investment capital to fund these priorities.” The reductions became necessary as a result of lower production volumes at the Hayward facility due to the transfer of products to the Company’s more cost efficient Taiwan plant, previously announced product discontinuances and delayed product launches. The Company expects the reduction in both personnel and other variable expenses, including the product discontinuances, to yield an annual cost savings of approximately $15.0 million. The Company expects the total savings within cost of goods sold in 2013 from these actions to be approximately $10.0 million. The Company will also reduce its contracted brand sales force from 84 to 64 positions, as well as four regional sales management positions. This short-term action is due to the delay in approval for RYTARY
